IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

SHADESIA FRANCES,                         NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-4515

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 9, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

M. Blair Payne, Public Defender, and Kimberly K. Mears, Assistant Public Defender,
Lake City, for Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.


PER CURIAM.

       The petition seeking a belated appeal of the judgment and sentence rendered on

August 27, 2014, in Columbia County Circuit Court case number 11-924-CF is

granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the

clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for

the appointment of counsel at public expense, the lower tribunal is directed to appoint

counsel to represent her in the belated appeal authorized by this opinion.

VAN NORTWICK, ROWE, and MAKAR, JJ., CONCUR.